Me. Justice Yantis delivered the opinion of the court: The facts alleged in the complaint and the law pertaining thereto are identical with those set forth in Claims No. 2005 and No. 2006, D. H. Blue vs. The State of Illinois, except that the said D. H. Blue was the tenant of lands alleged to have been flooded by overflow waters, and the claimant herein, Frank F. Follett, as receiver, was the landlord and entitled as such to a portion of the rents and products of said land, as set forth in Claim No. 2005. The Attorney General asks that his motion to dismiss in the other cases shall apply to this case, and it appearing by the recitals in said complaint that the matters therein alleged are within the provisions of the Illinois Waterway Act, this court is without jurisdiction and the motion to dismiss should be allowed. (See opinion in D. H. Blue vs. State of Illinois, No. 2005). Motion to dismiss allowed.